Citation Nr: 0900680	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO. 04-37 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The claimant served on active duty from June 1966 to May 1968 
and again from November 1970 to April 1973. He served in the 
Republic of Vietnam from November 1966 to November 1967. He 
also has unverified service in the Army reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
PTSD. 

The claimant and his spouse testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ) in 
June 2007. A transcript of that hearing is of record and 
associated with the claims folder. 

In December 2007, the Board denied service connection for 
PTSD. The claimant appealed the denial to the U.S. Court of 
Appeals for Veterans Claims (CAVC), which in a November 2008 
Order, vacated the December 2007 Board decision and remanded 
the case for readjudication consistent with a Joint Motion 
for Remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This matter has been remanded because VA failed to fulfill 
its duty to assist provisions in obtaining the claimant's US 
Army Reserve (USAR) records and VA did not consider one of 
his claimed PTSD stressors.

At the outset, the claimant related at his Travel Board 
hearing in June 2007 that he had USAR after his first period 
of service. He stated that he reenlisted to get his six years 
over with because his reserve meetings were taking away from 
his weekends. 

Under the law, VA is required to assist claimants and must 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim for a benefit. 
Barr v. Nicholson, 21 Vet.App. 303, 310 (2007). 

Since there is no verification of the claimant's reserve 
duty, it is not clear whether his claimed disorder is related 
to that period of service. These reserve records must be 
sought prior to final adjudication of the claim. 

Additionally, the claimant specifically indicated during his 
May 2004 VA examination, that he remembered during his in-
processing at Long Binh, a boy came in during the in-
processing and exploded a bag of hand grenades. No attempt to 
verify this claimed stressor was performed. 

Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, to verify the 
claimant's periods of reserve service. 
Service records providing points are not 
helpful in this regard. All service 
medical and personnel records during his 
reserve service should be obtained and 
associated with the claims folder. If no 
service records can be found, or if they 
have been destroyed, the RO/AMC will 
request specific confirmation of that 
fact and make a formal finding of such 
unavailability or non-verification of 
service. See Spencer v. West, 13 Vet. 
App. 376, 380, (2000); Sarmiento v. 
Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); 
38 C.F.R. §§ 3.203(a), (c) (All as to 
reliance placed by VA upon service 
department and NPRC determinations). 

2. With regard to any attempt to obtain 
such records: 

a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are held 
by a health care provider or 
facility not associated with the 
Federal government, notify the 
claimant in accordance with the 
provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).

3. The RO/AMC will forward any 
information capable of possible 
substantiation to include the claimant's 
stressor statement indicating that a boy 
exploded hand-grenades during his in-
processing in Vietnam (approximately 
November 1966) to the U.S. Army and Joint 
Services, Records Research Center 
(JSRRC), 7701 Telegraph Road, Kingman 
Building, Room 2C08, Alexandria, VA  
22315-3802; and/or any other government 
records or research depository, and 
request evidence towards substantiation 
of the claimed stressors. 

4. If, and only if, an alleged stressful 
event is verified, the claimant should 
then be scheduled for an appropriate VA 
examination (psychiatric, mental 
disorders or PTSD). Any stressors that 
have been verified should be made known 
to the examiner. The examiner must then 
render an opinion as to whether the 
claimant has PTSD, resulting from a 
verified experience occurring during 
service - i.e., if the claimant is 
diagnosed with PTSD, the examiner must 
state the specific corroborated stressor 
event or events experienced during 
service pursuant to the diagnostic 
criteria set forth in the DSM-IV. The 
claims file should be made available to 
the examiner, who must acknowledge 
receipt and review of the claims file in 
any report generated as a result of the 
examination.

5. The RO/AMC will then readjudicate the 
claim of service connection for PTSD. If 
the decision is adverse to the claimant, 
he should be provided with an appropriate 
Supplemental Statement of the Case, which 
sets forth the applicable legal criteria 
pertinent to this appeal, and he should 
be given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




